Title: From Benjamin Franklin to Richard Oswald, 26 November 1782
From: Franklin, Benjamin
To: Oswald, Richard


Sir,Passy, Nov. 26. 1782.
You may well remember that in the Beginning of our Conferences, before the other Commissioners arriv’d, on your mentioning to me a Retribution for the Loyalists whose Estates had been forfeited, I acquainted you that nothing of that Kind, could be stipulated by us, the Confiscations being made by Virtue of Laws of Particular States, which the Congress had no Power to contravene or dispense with, and therefore could give us no such authority in our Commission. And I gave it as my Opinion and Advice honestly and cordially, that if a Reconciliation was intended, no mention should be made in our Negociations of those People; for they having done infinite Mischief to our Properties by wantonly burning and destroying Farmhouses, Villages, and Towns, if Compensation for their Losses were insisted on, we should certainly exhibit against it, an Account of all the Ravages they had Committed which would necessarily recall to View Scenes of Barbarity that must inflame instead of conciliating, and tend to perpetuate an Enmity that we all profess a Desire of extinguishing. Understanding however from you, that this was a Point your Ministry had at Heart; I wrote concerning it to Congress; and have lately received the following Resolution. Viz—
“By the United States in Congress assembled.
“Resolved,
“That the Secretary for Foreign affairs be and he is hereby directed to obtain as speedily as possible authentic Returns of the Slaves and other Property which have been carried off or destroyed in the Course of the War by the Enemy and to Transmit the same to the Minister Plenipotentiary for negociating Peace. “Resolved,
“That in the mean time the Secretary for Foreign affairs inform the said Ministers, that many Thousands of Slaves and other Property to a very great Amount have been carried off or destroyed by the Enemy; and that in the Opinion of Congress the great Loss of Property which the Citizens of the United States have sustained by the Enemy, will be considered by the several States, as an insuperable Bar to their making Restitution or Indemnification to the former Owners of Property which has been or may be forfeited to, or confiscated by any of the States.”
In consequence of those Resolutions and the circular Letters of the Secretary the assembly of Pensylvania then sitting passed the following Act, viz,
“State of Pennsylvania, in General Assembly.
Wednesday, September 18. 1782.
“The Bill intitled. ‘An Act, for procuring an Estimate of the Damages sustained by the Inhabitants of Pennsylvania, from the Troops & Adherents of the King of Great Britain, during the present War,’ was read a second time,
“Ordered to be transcribed and printed for the public Consideration.
Extract from the Minutes,(signed) Peter Z Lloyd.Clark of the General assembly.
“Bill intitled, An Act, for procuring an Estimate of the Damages sustained by the Inhabitants of Pennsylvania, from the Troops and Adherents of the King of Great Britain, during the Present War.
“Whereas great Damages of the most wanton nature, have been committed by the Armies of the King of Great Britain, or their Adherents, within the Territory of the United States of North America, unwarranted by the Practice of civilized Nations, and only to be accounted for, from the vindictive Spirit of the said King and his Officers; and whereas an accurate Account and Estimate of such Damages, more especially the waste and Destruction of Property, may be very useful to the People of the United States of America, informing a future Treaty of Peace; and in the mean time may serve to exhibit in a true Light to the Nations of Europe, the Conduct of the said King, his Ministers, officers and adherents; to the End, therefore, that proper measures be taken to ascertain the Damages aforesaid, which have been done to the Citizens and Inhabitants of Pennsylvania, in the Course of the present War, with this State:
“Be it enacted by the representatives of the Freemen of the Commonwealth of Pennsylvania, in general assembly met, and by the Authority of the same, that in every County of this State, which has been invaded by the Armies, Soldiers or Adherents of the King of Great Britain, the Commissioners of every such County, shall immediately meet together, each within their County, and issue Directions to the assessors of the Respective Townships, Districts and Places within such County, to call upon the Inhabitants of every Township and Place, to furnish Accounts & Estimates of the Damages, Waste & Destruction, which hath been done & committed as aforesaid, upon the Property real or personal, within the same Township or place since the first Day of [blank in MS] which was in the Year of our Lord 177 , and the same Accounts and Estimates to transmit to the said Commissioners without Delay. And if any Person or Persons, shall refuse or neglect to make out such Accounts and Estimates, the said assessors of the Township or Place, shall from their own Knowledge and by other reasonable & lawful Methods, take and render such an Account and Estimate of all Damage done or committed as aforesaid.
“Provided always, that all such Accounts and Estimates, to be made out and transmitted as aforesaid, shall contain a Narrative of the time and Circumstances, and if in the Power of the Person aggrieved, the Names of the General or other officer, or Adherent of the Enemy, by whom the Damage in any Case was done, or under whose Orders the Army, detachment, Party or Persons committing the same acted at that time, and also the Name and Condition of the Person or Persons, whose Property was so damaged or destroyed; and that all such Accounts and Estimates, be made in current Money upon Oath or Affirmation of the Sufferer or of others having Knowledge concerning the same; and that in every Case it be set forth, whether the Party injured hath received any Satisfaction for his Losses, and by whom the same was given.
“And be it further enacted by the Authority aforesaid, that the said Commissioners having obtained the said Accounts and Estimates from the assessor of the several Townships & Places, shall proceed to inspect and register the same in a Book to be provided for that Purpose, distingushing the districts and Townships, and entering those of each Place together; and if any Account and Estimate be imperfect or not sufficiently verified and established, the said Commissioners shall have power, and they or any two of them are hereby authorised to summon and compel any Person, whose Evidence they shall think necessary, to appear before them at a Day & Place appointed, to be examined upon Oath or Affirmation concerning any damage or Injury as aforesaid; and the said Commissioners shall upon the Call and Demand of the President or Vice-President of the Supreme Executive Council, deliver or send to the Secretary of the said Council, all or any of the original Accounts and Estimates aforesaid and shall also deliver or send to the said Secretary, Copies of the Book aforesaid, or any Part or Parts thereof upon reasonable Notice.
“And be it farther enacted by the Authority aforesaid, that all Losses of Negro or Mulatto Slaves and Servants, who have been deluded and carried away by the Enemies of the United States, and which have not been recovered or recompenced, shall be comprehended within the Accounts and Estimates aforesaid and that the Commissioners and assessors of any County which had not been invaded as aforesaid, shall nevertheless inquire after and procure Accounts and Estimates of any Damages suffered by the Losses of such Servants and Slaves, as herein before directed as to other Property.
“And be it further enacted by the Authority aforesaid, that the Charges and Expences of executing the Act, as to the Pay of the said Commissioners and Assessors, shall be as in other Cases; and that Witnesses shall be rewarded for their Loss of time and Trouble, as Witnesses summoned to appear in the Courts of Quarter Sessions of the Peace; and the said Charges and Expences shall be defrayed by the Commonwelth, but paid in the first Instance out of the Monies in the hands of the Treasurer of the County rates and Levies upon orders drawn by the Commissioners of the proper County.”
It appears by subsequent Newspapers that this Bill passed into an Act.
We have not yet had time to hear what has been done by the other assemblies; but I have no doubt that similar Acts will be made by all of them; and that the Mass of Evidence produced by the Execution of those Acts, not only of the Enormities committed by those People (the Royalists) under the Direction of British Generals, but of those committed by the British Troops themselves, will form a Record that must render the British Name odious in America to the latest Generations. In that Authentic Record will be found the burning of the fine Towns of Charlestown near Boston; of Falmouth just before Winter when the Sick, the Aged, the Women and Children were driven to seek Shelter where they could hardly find it; of Norfolk in the midst of Winter; Of New London; of Fairfield; of Esopus; &c. &c. besides near a hundred and fifty miles of well settled Country laid waste, every House and Barn burnt, and many hundreds of Farmers with their Wives and Children butchered and scalped.
The present British Ministers when they reflect a little will certainly be too equitable to suppose that their Nation has a right to make an unjust War (which they have always allowed this against us to be) and to do all Sorts of unnecessary mischief unjustifiable by the Practice of any civilized People, which those they make War with are to suffer, without claiming any Satisfaction; but that if Britons or their Adherents are in return deprived of any Property it is to be restored to them, or they are to be indemnified! The British Troops can never excuse their Barbarities. They were unprovoked. The Loyalists say in Excuse of theirs, that they were exasperated by the Loss of their Estates, & it was Revenge. They have then had their Revenge. Is it right they should have both?
Some of those People may have a Merit with regard to Britain; those who espoused her Cause from affection; these it may become you to reward. But there are many of them who were Waverers, and were only determined to engage in it by some occasional Circumstances or Appearances; these have not much of either Merit or demerit; and there are others who have Abundance of Demerit, respecting your Country, having by their Falshoods & Misrepresentations brought on and encouraged the Continuance of the War. These instead of being recompenced should be punished.
It is usual among Christian People at War to profess always a Desire of Peace. But if the Ministers of one of the Parties chuse to insist particularly on a certain Article which they have known the others are not and cannot be empower’d to agree to, what Credit can they expect should be given to such Professions?

Your Ministers require that we should receive again into our Bosom those who have been our bitterest Enemies, and restore their Properties who have destroy’d ours: and this while the Wounds they have given us are still bleeding. It is many Years since your Nation expell’d the Stuarts and their Adherents, and confiscated their Estates. Much of your Resentment against them may by this time be abated. Yet if we should propose it and insist as an Article of our Treaty with you, that that Family should be recalled and the forfeited Estates of its Friends restored, would you think us serious in our Professions of earnestly desiring Peace?
I must repeat my Opinion, that it is best for you to drop all mention of the Refugees. We have proposed indeed nothing but what we think best for you as well as ourselves. But if you will have them mentioned, let it be in an Article which may provide; that they shall exhibit Accounts of their Losses, to Commissioners hereafter to be appointed, who shall examine the same, together with the Accounts now preparing in America of the Damages done by them, and state the Account, and that if a Ballance appears in their Favour it shall be paid by us to you, and by you divided among them as you shall think proper. And if the Ballance is found due to us, it shall be paid by you.
Give me leave however to advise you to prevent the Necessity of so dreadful a Discussion, by droping the Article; that we may write to America, to stop the Enquiry.
With great Esteem & Respect, I am, Sir, Your most obedient & most humble Servant
B Franklin
Richard Oswald Esqe.Copy
 
Notations by Franklin: Read to the Commissioners at Paris, the same Day / Honble. R. Oswald Esqr
Endorsed: Refugees & Loyalists
